DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Anayama et al (US 2017/0117233) discloses a visible light camera 122 and an IR camera 120 mounted on a lens turret (Fig.1C). Hirose et al (US 2018/0081160) also discloses a microscope capable of capturing visible image of a specimen on the microscope imaging area (Fig.2 and ¶¶77, 79). Hoult discloses IR camera ((Fig.1 and ¶¶35-36 optical microscope 10 with infrared radiation detector MCI 32). Ueda (US 2018/0024344) discloses an infrared light detector 15 (Fig.1).
However, none of the prior arts individually or combined teaches an optical microscope with an IR camera disposed in the IR objective and a non-IR objective as recited in claim 1. 
The Examiner is persuaded by the Applicant’s argument that Anayama in combination with any ordinary IR camera would not teach the claimed limitation. See Remarks 16-19 filed on 2/25/2021 for detailed argument. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486